DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the submission filed on November 29, 2021. Currently, claims 1-6 and 8 have been examined.
Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 8 in the reply filed on November 29 2021 is acknowledged. Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamaguchi (US 2011/0019042) in view of Maehara (US 2007/0215204 A1).
Rejection of claim 8 is included in the rejection of claim 1, since all the limitations of claim 8 are included in claim 1.
Regarding claims 1 and 8, Yamaguchi teaches in Fig. 50 and related text e.g., a solid state image sensor (Fig. 50), comprising: a semiconductor substrate (22, Fig.50; Para. 0244)  where photoelectric conversion regions (PD1 and PD2; Para. 0244) for converting light into charges (photodiodes  PD1 (B) and  PD2 (R)) are arranged per a plurality of pixels planarly arranged (fig.50 shows only 1, Fig. 52 shows multiple pixels 2); an organic photoelectric conversion film (36; Para. 02224) laminated at a light irradiated side (23, Fig.50; Para. 0092) of the semiconductor substrate via an insulation film (34, Fig.50; Para. 0244) and formed at the regions where a plurality of the pixels are formed (formed on top and the side of the PD1 and PD2); a lower electrode (38, Para. 0244) formed at and in contact with the organic photoelectric conversion  film (36) at a semiconductor substrate side (23); a first upper electrode (37; Para.0244) laminated at a light irradiated side (23) of the organic photoelectric conversion film (36) and formed such that ends of the first upper electrode are substantially conform with ends of the organic photoelectric conversion film when the solid state image sensor is planarly viewed (side surfaces of 37 conform the side surfaces of 38) ; and a film stress suppressor for suppressing an effect of a film stress on the organic photoelectric conversion film, the film stress being generated on the first upper electrode (different than claimed invention).

 However, Maehara teaches a similar device and have a film stress suppressor (5, Fig.1; Para. 0013) for suppressing an effect of a film stress on the organic photoelectric conversion film (3, Fig.1; Para. 0013), the film stress being generated on the first upper electrode (4, Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention, to form a film stress on the first upper electrode of the solid state image sensor of Yamaguchi as taught by Maehara for the purpose of making an internal stress of the passivation layer hardly transfer into the photoelectric conversion layer (Para. 0025). 
Regarding claim 2, Yamaguchi as modified by Maehara teaches wherein the film stress suppressor (Maehara, 5, Fig.1) is a second upper electrode (5) laminated at a light irradiated side of the first upper electrode (Maehara, 4), and the second upper electrode (5) is formed on the first upper electrode (4) at a region greater than a region where the first upper electrode (4) is formed to connect a peripheral region of the second upper electrode (5) to the insulation film (insulation film formed on the substrate).
Regarding claim 3, Yamaguchi as modified by Maehara teaches wherein the first upper electrode (4, Para. 0040; metal oxide) and the second upper electrode (5, Para. 0020; metal oxide) are formed of a same material or a material having a substantially same property (metal oxide).
Regarding claim 4, Yamaguchi as modified by Maehara teaches a second insulation film (Maehara,  6, Fig.1) laminated on the first upper electrode (4) such that ends of the organic photoelectric conversion film (3) and the first upper electrode (4) are substantially conformed.
Regarding claim 5, Yamaguchi as modified by Maehara teaches wherein the film stress suppressor (Maehara, 5, Fig.1) is formed around an outer periphery of the first upper electrode (4, Fig.1) to connect the ends of the first upper electrode and the insulation film (contacts end of the first upper electrode and the insulation film).
Regarding claim 6, Yamaguchi as modified Maehara teaches wherein the film stress suppressor (Maehara, 5; Fig.1) is a stress adjustment insulation film laminated on the first upper electrode (4, Fig.1) such that ends of the first upper electrode is substantially conform with the stress adjustment insulation film (Maehara, 5; Fig.1), and the stress adjustment insulation film is formed under the condition that the film stress generated on the first upper electrode becomes substantially uniform (Maehara, 5; Fig.1). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOUNIR S AMER whose telephone number is (571)270-3683. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOUNIR S AMER/            Primary Examiner, Art Unit 2894